DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 7/26/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Electric measuring unit, processing unit, power supply unit, temperature sensing unit, communication unit, positioning unit, storage unit, acceleration sensing unit, in claims 1-15.  Corresponding structure for the units are disclosed in the instant Specification at Paragraphs [0047], [0048], [0050], [0051], and [0054].  Although no specific structure is disclosed for the “temperature sensing unit,” one having ordinary skill in the art would have understood this unit to take the form of a temperature sensor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulsen (US 20170328854 A1).
Regarding Claim 1, Paulsen discloses an environmental sensing device [Abstract – “An in situ ultra-low power contactless measurement apparatus and method suitable for micro-electronics in big data applications for continuously reporting a soil moisture profile at various zones.”] comprising:
a body having an accommodating space inside [Paragraph [0056] – “The electronics for the moisture sensor are housed in an enclosure 14. The enclosure is configured to be water proof.”];
at least one first conducting unit disposed outside the body; at least one second conducting unit disposed outside the body and corresponding to the first conducting unit [Paragraph [0057] – “The electronics in this embodiment are housed with or adjacent to the moisture probes referring to Zone 1 Probe A denoted by 17 and Zone 1 Probe B denoted by 18. Each set of probes placed adjacent or near each other form a continuous profile of moisture volumes of influence in the earth 20 over a certain depth.”];
an electric measuring unit [44 Integrator and the temperature sensors] disposed in the accommodating space [Paragraph [0063] – “FIG. 4 illustrates a third embodiment which includes a coaxial cable 35 connection between the various probes 36 and the enclosure 14 encasing the electronics.”] for measuring current, voltage, capacitance and temperature of the surrounding environment corresponding to the first conducting unit and the second conducting unit [See Fig. 5 and corresponding Paragraphs [0065]-[0073].Paragraph [0071] – “The alternating sequence produces an alternating 20 Volt signal to appear across the probe terminals 17 and 18.”Paragraph [0072] – “In this case, during Phase II the integrator sums the current collected in the probe during Phase I. This allows for a very short window for collecting the current in the probe during Phase I and a long time for the integration during Phase II.”Paragraph [0086] – “The measurements Mx1 and Mx2 are adjusted to remove the parasitic capacitance by subtracting M01 and M02 respectively.”Paragraph [0056] – “The plurality of sensors may include: a topsoil temperature sensor 15, a root temperature sensor 16 and an air temperature sensor 13”]; wherein the electric measuring unit further transmits a first signal according to the measurement of the current, voltage, capacitance and temperature of the environment [Fig. 5 – Transmission from 44 Integrator to 41 CPU.Transmission of the temperature data to the CPU.];
a processing unit disposed in the accommodating space [41 CPU] for receiving the first signal and calculating moisture of the surrounding environment according to an environmental data and the measurements of the current, voltage, capacitance and temperature of the surrounding environment [Paragraph [0041] – “An embodiment of the apparatus and method may include the moisture content/EC sensor as well as a temperature sensor to measure the temperature of the media and surrounding media, humidity sensor, rain fall sensor, light sensor, wind sensor and the like for the prediction of future change in moisture.”];
a power supply unit disposed in the accommodating space for supplying electric power to the electric measuring unit and the processing unit [Paragraph [0038] – “Because RF components are not used there is an associated reduction in the need for power. The reduced power consumption of the present application can provide four (4) updates per day for over six (6) years on AA batteries making it suitable for long term deployment; thus making it maintenance free for the entire lifecycle of the sensor.”]; and
a communication unit disposed in the accommodating space wherein the communication unit is used to wirelessly communicate with at least one external device [Paragraph [0056] – “The apparatus shown in FIG. 1 also includes a radio and radio antenna 10. The radio provides direct connection and logging of sensor data to a big data server via network including the Internet, WiFi, WiFi Max, LoRaWan™. … The electronics for the moisture sensor are housed in an enclosure 14. The enclosure is configured to be water proof.”Paragraph [0065] – “The electronics includes the following components: 41 CPU or radio System On Integrated Chip (SoIC)”].

Regarding Claim 3, Paulsen discloses that the communication unit disposed in the accommodating space is electrically connected to the processing unit for communicating with an external data processing device [Paragraph [0056] – “The apparatus shown in FIG. 1 also includes a radio and radio antenna 10. The radio provides direct connection and logging of sensor data to a big data server via network including the Internet, WiFi, WiFi Max, LoRaWan™.”].

Regarding Claim 6, Paulsen discloses a storage unit disposed in the accommodating space for receiving and recording the measurement of the current, voltage, capacitance and temperature of the surrounding environment, the moisture calculated by the processing unit and the corresponding time [Paragraph [0093] – “The Radio CPU wakes up periodically such as four (4) times a day and performs the tasks of making measurements from the various sensors typically by issuing commands via an I2C bus. The Radio CPU also provides the necessary functions for making a moisture measurement. Once it has collected the soil profile data including temperature, humidity, light level, saturation, and electrical conductivity it powers up the radio module and sends the data via LoRaWan™, SigFox™, WiFi or other modulation scheme to an Internet based big data cloud service or private database.”].

Regarding Claim 8, Paulsen discloses a fixing frame disposed in the accommodating space, wherein the fixing frame has at least one cavity for fixing components disposed in the accommodating space [Fig. 1, the portion holding antenna 10 internal to the housing].

Regarding Claim 9, Paulsen discloses that the first conducting unit and the second conducting unit are annular and disposed around the outside of the body [Paragraph [0060] – “FIG. 3 illustrates a third embodiment which includes a means for measuring topsoil moisture content at numerous locations. The probe conductors in this embodiment are spaced around a wheel such as on the wheel of a tractor or lawn mower.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 20170328854 A1) and Kynett et al. (US 6446019 B1)[hereinafter “Kynett”].
Regarding Claim 2, Paulsen discloses a temperature sensing unit disposed in the accommodating space for sensing temperature of the surrounding environment and transmitting a second signal; and the processing unit is further used to receive the second signal [Paragraph [0056] – “The plurality of sensors may include: a topsoil temperature sensor 15, a root temperature sensor 16 and an air temperature sensor 13”]; but fails to disclose calibrating the measurement of the temperature of the surrounding environment by the second signal; and wherein the processing unit further calculates the moisture of the surrounding environment according to the environmental data, the measurement of the current, voltage and capacitance of the surrounding environment and the calibrated temperature of the surrounding environment.  However, Kynett discloses a method for calibrating temperature measurements [Abstract].  It would have been obvious to calibrate and use calibrated temperature measurements in order to improve accuracy of the moisture calculation process.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 20170328854 A1).
Regarding Claim 4, Paulsen discloses that “Samples may be correlated with GPS coordinates to create a detailed topsoil moisture map” [Paragraph [0060] – “Samples may be correlated with GPS coordinates to create a detailed topsoil moisture map.”] but fails to disclose a positioning unit disposed in the accommodating space and electrically connected to the processing unit for tracking a location of the environment sensing device because it is unclear as to the location of the GPS unit.  However, it would have been obvious to locate the GPS unit in the device in order to permit the moisture mapping of a location such as a field/farm for planting crops.

Regarding Claim 10, Paulsen fails to disclose that the first conducting unit and the second conducting unit are made of stainless steel.  However, Paulsen teaches that various probe materials can be used [Paragraph [0040] – “The probes may be constructed of nearly any conductive or semi conductive material and may be coated or left in contact with the media and include openings for moisture to pass freely.”].  It would have been obvious to use stainless steel because stainless steel is a good electrical conductor and is also corrosion resistant.

Claim(s) 5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 20170328854 A1) and Wuest et al. (US 20150073741 A1)[hereinafter “Wuest”].
Regarding Claim 5, Paulsen discloses a temperature sensing unit disposed in the accommodating space for sensing temperature of the surrounding environment and transmitting a second signal [Paragraph [0056] – “The plurality of sensors may include: a topsoil temperature sensor 15, a root temperature sensor 16 and an air temperature sensor 13”]; but fails to disclose that the communication unit transmits a third signal according to the location of the environment sensing device to a database, wherein the database pre-saves worldwide geographic information; the database sends the geographic information of the location of the environment sensing device to the communication unit according to the third signal; the processing unit is further used to receive the second signal and calibrating the measurement of the temperature of the surrounding environment by the second signal; and wherein the processing unit further calculates the moisture of the surrounding environment according to the environmental data, the measurement of the current, voltage and capacitance of the surrounding environment, the calibrated temperature of the surrounding environment and the geographic information.  However, Wuest discloses using GPS-determined location information to correct temperature measurements [Paragraphs [0047]-[0049]].  It would have been obvious to calibrate and use calibrated temperature measurements in such a manner in order to improve accuracy of the moisture calculation process.

Regarding Claim 7, Paulsen fails to disclose an acceleration sensing unit disposed in the accommodating space and electrically connected to the processing unit for sensing an external force received by the body.  However, Wuest discloses the use of an accelerometer in evaluating the state of an environmental sensor [Paragraphs [0014]-[0016]].  It would have been obvious to use an accelerometer in order to more effectively monitor the state of the device and its environment.

Regarding Claim 12, Paulsen discloses a method for measuring environmental condition around crops [Abstract – “An in situ ultra-low power contactless measurement apparatus and method suitable for micro-electronics in big data applications for continuously reporting a soil moisture profile at various zones.”Paragraph [0002] – “This invention is useful in such applications as crop irrigation”], comprising:
burying an environmental sensing device in the soil where the crops grow when planting the crops [See Fig. 1.];
wherein the environmental sensing device comprises:
a body having an accommodating space inside [Paragraph [0056] – “The electronics for the moisture sensor are housed in an enclosure 14. The enclosure is configured to be water proof.”];
at least one first conducting unit disposed outside the body; at least one second conducting unit disposed outside the body and corresponding to the first conducting unit [Paragraph [0057] – “The electronics in this embodiment are housed with or adjacent to the moisture probes referring to Zone 1 Probe A denoted by 17 and Zone 1 Probe B denoted by 18. Each set of probes placed adjacent or near each other form a continuous profile of moisture volumes of influence in the earth 20 over a certain depth.”];
wherein the at least one first conducting unit and the at least one second conducting unit touch the soil where the crops grow [See Figs. 1 and 3.];
an electric measuring unit [44 Integrator and the temperature sensors] disposed in the accommodating space for measuring current, voltage, capacitance and temperature of the surrounding environment corresponding to the first conducting unit and the second conducting unit [See Fig. 5 and corresponding Paragraphs [0065]-[0073].Paragraph [0071] – “The alternating sequence produces an alternating 20 Volt signal to appear across the probe terminals 17 and 18.”Paragraph [0072] – “In this case, during Phase II the integrator sums the current collected in the probe during Phase I. This allows for a very short window for collecting the current in the probe during Phase I and a long time for the integration during Phase II.”Paragraph [0086] – “The measurements Mx1 and Mx2 are adjusted to remove the parasitic capacitance by subtracting M01 and M02 respectively.”Paragraph [0056] – “The plurality of sensors may include: a topsoil temperature sensor 15, a root temperature sensor 16 and an air temperature sensor 13”];
wherein the electric measuring unit further transmits a first signal according to the measurement of the current, voltage, capacitance and temperature of the environment [Fig. 5 – Transmission from 44 Integrator to 41 CPU.Transmission of the temperature data to the CPU.]; and
a communication unit disposed in the accommodating space and electrically connected to the processing unit for wirelessly communicating with an external data processing device [Paragraph [0056] – “The apparatus shown in FIG. 1 also includes a radio and radio antenna 10. The radio provides direct connection and logging of sensor data to a big data server via network including the Internet, WiFi, WiFi Max, LoRaWan™. … The electronics for the moisture sensor are housed in an enclosure 14. The enclosure is configured to be water proof.”Paragraph [0065] – “The electronics includes the following components: 41 CPU or radio System On Integrated Chip (SoIC)”].
Paulsen discloses that “Samples may be correlated with GPS coordinates to create a detailed topsoil moisture map” [Paragraph [0060] – “Samples may be correlated with GPS coordinates to create a detailed topsoil moisture map.”] but fails to disclose a positioning unit disposed in the accommodating space and electrically connected to the processing unit for tracking a location of the environment sensing device because it is unclear as to the location of the GPS unit.  However, it would have been obvious to locate the GPS unit in the device in order to permit the moisture mapping of a location such as a field/farm for planting crops.
	Paulsen further discloses a temperature sensing unit disposed in the accommodating space for sensing temperature of the surrounding environment and transmitting a second signal [Paragraph [0056] – “The plurality of sensors may include: a topsoil temperature sensor 15, a root temperature sensor 16 and an air temperature sensor 13”].
	Paulsen discloses a processing unit disposed in the accommodating space [41 CPU] for receiving the first signal and calculating moisture of the surrounding environment according to an environmental data and the measurements of the current, voltage, capacitance and temperature of the surrounding environment [Paragraph [0041] – “An embodiment of the apparatus and method may include the moisture content/EC sensor as well as a temperature sensor to measure the temperature of the media and surrounding media, humidity sensor, rain fall sensor, light sensor, wind sensor and the like for the prediction of future change in moisture.”], but fails to disclose that the communication unit transmits a third signal according to the location of the environment sensing device to a database, wherein the database pre-saves worldwide geographic information;
the database sends the geographic information of the location of the environment sensing device to the communication unit according to the third signal; and
the processing unit disposed in the accommodating space for receiving the first signal and the second signal and calibrating the measurement of the temperature of the surrounding environment by the second signal;
wherein the processing unit further calculates soil moisture of the soil where the crops grow according to the environmental data, the measurement of the current, voltage and capacitance of the surrounding environment, the calibrated temperature of the surrounding environment and the geographic information.
However, Wuest discloses using GPS-determined location information to correct temperature measurements [Paragraphs [0047]-[0049]].  It would have been obvious to calibrate and use calibrated temperature measurements in such a manner in order to improve accuracy of the moisture calculation process.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 20170328854 A1) and Zafar et al. (US 20210144802 A1)[hereinafter “Zafar”].
Regarding Claims 11 and 16, Paulsen discloses providing the recited environmental sensing device [See above with regards to Claim 1] and burying the environmental sensing device in the soil in which crops grow when planting the crops [Paragraph [0002] – “This invention is useful in such applications as crop irrigation”See Fig. 1.]; but fails to disclose harvesting the environmental sensing device together with the crop when harvesting the crops; transporting the environmental sensing device together with the crops when transporting the crops; and storing the environmental sensing device together with the crop when the crops are stored.  However, Zafar discloses using such a type of moisture sensor to monitor crops during storage and transport [Paragraph [0207] – “Wireless spear sensor units, such as wireless spear sensor unit 900, are ideally suited for many functions, including, for example, monitoring perishable commodities during storage and/or transport. For example, wireless spear sensor unit 900 can be used to monitor grain quality during transport on a barge. The elongated shaft 920 can be inserted into a pile of grain such that the local shaft sensors 925 detect environmental variables (e.g., temperature, humidity, phosphine, etc.). within the grain pile, while the sensor pod 915 within upper sensor enclosure 910 detects environmental variables (e.g., temperature, humidity, phosphine, etc.) above the grain pile. In embodiments of wireless spear sensor unit 900 that communicate directly to the cloud computing system 101 (over, for example, a cellular network), the grain can be monitored during transport and/or storage without the need for a gateway or an external power source. In some embodiments, the power source is a rechargeable multi-year battery. Such embodiments are therefore ideal for transport and/or storage for long time frames in remote areas.”].  It would have been obvious to harvest the moisture sensors from the ground and use them to track crop moisture during storage and transport in order to prevent crop spoilage.

Claim(s) 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 20170328854 A1), Wuest et al. (US 20150073741 A1)[hereinafter “Wuest”], and Zafar et al. (US 20210144802 A1)[hereinafter “Zafar”].
Regarding Claims 13 and 17, Paulsen fails to disclose harvesting the environmental sensing device together with the crop when harvesting the crops; disposing an acceleration sensing unit in the accommodating space and electrically connecting the acceleration sensing unit to the processing unit for sensing an external force received by the body and measuring g-forces incurred during harvest by the acceleration sensing unit; and transmitting the external force and the g-force to an external data processing device by the communication unit.
However, Zafar discloses using such a type of moisture sensor to monitor crops during storage and transport [Paragraph [0207] – “Wireless spear sensor units, such as wireless spear sensor unit 900, are ideally suited for many functions, including, for example, monitoring perishable commodities during storage and/or transport. For example, wireless spear sensor unit 900 can be used to monitor grain quality during transport on a barge. The elongated shaft 920 can be inserted into a pile of grain such that the local shaft sensors 925 detect environmental variables (e.g., temperature, humidity, phosphine, etc.). within the grain pile, while the sensor pod 915 within upper sensor enclosure 910 detects environmental variables (e.g., temperature, humidity, phosphine, etc.) above the grain pile. In embodiments of wireless spear sensor unit 900 that communicate directly to the cloud computing system 101 (over, for example, a cellular network), the grain can be monitored during transport and/or storage without the need for a gateway or an external power source. In some embodiments, the power source is a rechargeable multi-year battery. Such embodiments are therefore ideal for transport and/or storage for long time frames in remote areas.”].  It would have been obvious to harvest the moisture sensors from the ground and use them to track crop moisture during storage and transport in order to prevent crop spoilage.  It would have been obvious to use an accelerometer [See Paragraphs [0014]-[0016] of Wuest] in order to more effectively monitor the state of the device and its environment when doing so.

Regarding Claims 14, 15, 18, and 19, the combination of Paulsen, Wuest, and Zafar would make obvious transporting the environmental sensing device together with the crop when transporting/storing the crops [Per Paragraph [0207] of Zafar];
disposing a humidity sensing unit in the accommodating space for sensing humidity of the surrounding environment of the crops [Paragraph [0041] of Paulsen];
tracking a location of the environment sensing device and the crops by the positioning unit [Paragraph [0060] of Paulsen];
sensing temperature of the surrounding environment of the crops by the temperature sensing unit [Paragraph [0056] of Paulsen]; and
transmitting the humidity, the location and the temperature to an external data processing device by the communication unit to allow users to monitor the environmental conditions while in transit/storage [Reporting data per Paragraph [0207] of Zafar].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    694
    888
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding objections and rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    536
    887
    media_image2.png
    Greyscale
… 
    PNG
    media_image3.png
    72
    882
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    109
    857
    media_image4.png
    Greyscale
 
Examiner’s Response:
	The Examiner appreciates the Applicant’s perspective but also observes that the Applicant is not identifying which claim language would correspond to the differences seen between Paulsen/Zafar and the instant system (Paulsen reads on Claim 1).  For example, the instant Claims do not recite an antenna or its location.  Also, Applicant’s probes are external (see instant Claim 9).  The Examiner notes that Fig. 3 of Paulsen appears to disclose a system where all the system components are located with enclosure 14.

Applicant argues:

    PNG
    media_image5.png
    71
    892
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    112
    884
    media_image6.png
    Greyscale
…

    PNG
    media_image7.png
    428
    889
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Paulsen teaches the use of the system during the growing period of crops (i.e., the planting, burying, and harvesting at a farm) and Zafar teaches using such a system during the storage/transportation period [Paragraph [0207] – “Wireless spear sensor units, such as wireless spear sensor unit 900, are ideally suited for many functions, including, for example, monitoring perishable commodities during storage and/or transport”].  Zafar does not teach away from performing monitoring during the growing period, it just teaches performing the monitoring during the storage/transportation period.

Applicant argues:

    PNG
    media_image8.png
    109
    884
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    73
    895
    media_image9.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  There is no teaching in the references that the system of Paulsen could not be used in such a manner and Zafar teaches using such a system during the storage/transportation period [Paragraph [0207] – “Wireless spear sensor units, such as wireless spear sensor unit 900, are ideally suited for many functions, including, for example, monitoring perishable commodities during storage and/or transport”].  The Examiner notes that Fig. 3 of Paulsen appears to disclose a system where all the system components are located with enclosure 14.

Applicant argues:

    PNG
    media_image10.png
    300
    888
    media_image10.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Paulsen reads on the referred to claim limitation [Paragraph [0056] – “The apparatus shown in FIG. 1 also includes a radio and radio antenna 10. The radio provides direct connection and logging of sensor data to a big data server via network including the Internet, WiFi, WiFi Max, LoRaWan™. … The electronics for the moisture sensor are housed in an enclosure 14. The enclosure is configured to be water proof.”Paragraph [0065] – “The electronics includes the following components: 41 CPU or radio System On Integrated Chip (SoIC)”].  The Applicant is attempting to distinguish from Paulsen in that Paulsen discloses an external antenna.  However, the instant Claims do not recite an antenna or its location.

Applicant argues:

    PNG
    media_image11.png
    307
    884
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    502
    884
    media_image12.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  There is no teaching in the references that the system of Paulsen could not be used in such a manner and Zafar teaches using such a system during the storage/transportation period [Paragraph [0207] – “Wireless spear sensor units, such as wireless spear sensor unit 900, are ideally suited for many functions, including, for example, monitoring perishable commodities during storage and/or transport”].  The Examiner notes that Fig. 3 of Paulsen appears to disclose a system where all the system components are located with enclosure 14.  The instant Claims do not recite an antenna or its location.

Applicant argues:

    PNG
    media_image13.png
    113
    893
    media_image13.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Paulsen reads on the referred to claim limitation [Paragraph [0056] – “The apparatus shown in FIG. 1 also includes a radio and radio antenna 10. The radio provides direct connection and logging of sensor data to a big data server via network including the Internet, WiFi, WiFi Max, LoRaWan™. … The electronics for the moisture sensor are housed in an enclosure 14. The enclosure is configured to be water proof.”Paragraph [0065] – “The electronics includes the following components: 41 CPU or radio System On Integrated Chip (SoIC)”].

Applicant argues:

    PNG
    media_image14.png
    268
    885
    media_image14.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Paulsen discloses the recited communication unit and Zafar obviates monitoring the crops during storage and transport, per the explanation above.

Applicant argues:

    PNG
    media_image15.png
    375
    884
    media_image15.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The instant Claims do not recite an antenna or its location.  Zafar teaches that its system (including the spear probe and antenna) is suitable for monitoring crops during storage and transport.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200060106 A1 – CROP-SPECIFIC AUTOMATED IRRIGATION AND NUTRIENT MANAGEMENT
US 20190101505 A1 – FIELD MEASUREMENT OF SOIL ELEMENT CONCENTRATION
US 20120041703 A1 – Temperature Measurement Correction Using Multiple Temperature Sensors
US 20140311209 A1 – SYSTEM AND METHOD FOR DETERMINING SENSOR ACCURACY OF A PORTABLE ELECTRONIC DEVICE
US 20200072810 A1 – DISSOLVABLE SENSOR SYSTEM FOR ENVIRONMENTAL PARAMETERS
US 20180067191 A1 – Location Estimation System
US 20190331832 A1 – PREDICTING MICROCLIMATE
US 20070273394 A1 – Environmental Sensor
US 20200132658 A1 – IN-GROUND SENSOR SYSTEMS WITH MODULAR SENSORS AND WIRELESS CONNECTIVITY COMPONENTS
US 10499573 B1 – Wireless Soil Profile Monitoring Apparatus And Methods

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857